           Case 2:19-cr-00140-JLR Document 45 Filed 04/12/21 Page 1 of 2



1                                                 The Honorable James L. Robart

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
9                               AT SEATTLE

10
     UNITED STATES OF AMERICA,
11                                          No. 2:19-cr-00140-JLR
                        Plaintiff,
12                                          ORDER GRANTING
            v.                              MOTION TO
13                                          AUTHORIZE TRAVEL
     CHADILLADA LAPANGKURA and
14   PORNCHAI CHAISEEHA,

15                      Defendants.

16

17          Defendants request permission to travel to Bangkok, Thailand with
18    their children during the period beginning approximately July 1, 2021
19    and continuing through August 31, 2021 to visit family. Dkt. #44.
20    Defendants represent that Probation Office Emie Coronel has no
21    objection to these travel plans. Defendants also represent that Assistant
22    United States Attorney Andrew Friedman does not object to these travel
23    plans. The Court accordingly GRANTS defendants’ motion, Dkt. # 44,
24    and ORDERS: Defendants may travel to Bangkok, Thailand departing
25    Seattle approximately July 1, 2021, and returning to Seattle on or about
26    August 31, 2021. Defendants shall provide the Probation Office with


     ORDER GRANTING MOTION TO
     AUTHORIZE TRAVEL
     No. 2:19-cr-00140-JLR – Page 1                        501 East Pine Street, Suite 201
                                                           Seattle, Wash ington 98122
                                                           phone 206.516.3800 fax 206.516.3888
                   Case 2:19-cr-00140-JLR Document 45 Filed 04/12/21 Page 2 of 2



1         their travel plans, where they will stay in Thailand, and any contact
2         information associated with the location at which they will stay.
3         Defendants will continue to remain in compliance with all conditions of
4         their Supervised Release.
5

6                   DATED this 12th day of April, 2021.
7

8

9
                                                A
                                              THE HONORABLE JAMES L. ROBART
                                              UNITED STATES DISTRICT JUDGE
10

11

12

13        Presented by:

14        YARMUTH LLP

15
          By: s/Robert Westinghouse
16        Robert Westinghouse, WSBA No. 6484
          501 East Pine Street, Suite 201
17        Seattle, WA 98122
          Telephone: (206) 516-3800
18        Email: rwestinghouse@yarmuth.com
19
          Attorneys for Defendants
20

21

22

23

24

25

26


       ORDER GRANTING MOTION TO
       AUTHORIZE TRAVEL
       No. 2:19-cr-00140-JLR – Page 2                              501 East Pine Street, Suite 201
                                                                   Seattle, Wash ington 98122
                                                                   phone 206.516.3800 fax 206.516.3888
     1016.01 vc312502 4/1/21
